DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-13, 19, 22, 27-29, 31, 32, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (U.S. PGPUB. 2015/0162172 A1) in view of Lo et al. (JP 2001-.
INDEPENDENT CLAIM 1:
Regarding claim 1, Lo et al. ‘172 teach a method for forming a powder metallurgy article, comprising: consolidating a metal powder that includes a spherical metal powder into a consolidated body by a powder metallurgy technique to form a metallurgical article; and optionally heating treating said consolidated body (Paragraph 0047); wherein said spherical metal powder comprises: b. a purity of metal of at least 99 wt% metal based on total weight of said metal powder, excluding gas impurities (Paragraph 0041); c. an average particle size of from about 0.5 micron to about 250 microns (Paragraph 0032)
The difference between Lo et al. ‘172 and the present claims is that the metal powder  being tantalum or ii) an alloy of tantalum wherein tantalum is the predominate metal present is not discussed, having a. a spherical shape wherein the powder has an average aspect ratio of from 1.0 to 1.4 is not discussed, d. an apparent density from about 4 g/cc to about 12.6 g/cc is not discussed, e. a true density of 16.6 g/cc +- 3% of the metal is not discussed and f. a Hall flow rate of 40 sec or less is not discussed.
Regarding the metal powder being tantalum or ii) an alloy of tantalum wherein tantalum is the predominate metal, Lo et al. ‘172 teaches utilizing Tungsten (W) powder with Titanium powder (Ti) to produce a W-Ti target.  Lo et al. ‘128 teach forming a target utilizing two powders.  Lo et al. ‘128 show that the powders of Ti, Ta, W are equivalent materials to be used in a target.  Therefore, one of ordinary skill in the art would replace the W of Lo et al. ‘172 with a metal such as Ta as taught by Lo et al. ‘128 because it allows for producing a target having a uniform microstructure with minimal contamination.

Regarding the metal powder having d. an apparent density from about 4 g/cc to about 12.6 g/cc, Rasheed et al. teach that tantalum when pressed has an apparent density of 5 to 7.5 g/cc.  (Paragraph 0003)  Also Rasheed et al.’s true density of 16.6 g/cc is “about” 12.6 g/cc.
Regarding the metal powder having e. a true density that is 16.6 g/cc +- 3%, Rasheed et al. teach that tantalum powder has a true density of 16.6 g/cc.  (Paragraph 0003)
Regarding the metal powder having f. a Hall flow rate of 40 sec or less, Andrzejak teaches utilizing spherical metal particles to produce sintered products having a Hall flow rate of 40 seconds or less. (Paragraph 0034)
DEPENDENT CLAIM 2:
Regarding claim 2, Lo et al. ‘172 teach heat treating is utilized. (Paragraph 0047) DEPENDENT CLAIM 3:
Regarding claim 3, Lo et al. ‘172 teach wherein said heat treating is one or more sintering steps or one or more annealing steps. (Paragraph 0047)
DEPENDENT CLAIM 4:
Regarding claim 4, Lo et al. ‘172 teach wherein said consolidated product is a sputtering target. (Paragraph 0047)



DEPENDENT CLAIM 6:
Regarding claim 6, Lo et al. ‘172 teach further comprising subjecting said consolidated product to one or more mechanical or thermo-mechanical processing steps. (Paragraph 0047) DEPENDENT CLAIM 7:
Regarding claim 7, Lo et al. ‘172 teach wherein said method is conducted in the absence of any mechanical or thermo-mechanical processing step. (Paragraph 0047)
DEPENDENT CLAIM 8:
Regarding claim 8, Lo et al. ‘172 teach utilizing low oxygen content in powders. In the titanium powder it is below 500 ppm. It would follow that the tungsten powder should be at that low oxygen content. (Paragraph 0032, 0033)
DEPENDENT CLAIM 9:
Regarding claim 9, Lo et al. ‘172 teach utilizing low oxygen content in powders. In the titanium powder it is below 500 ppm. It would follow that the tungsten powder should be at that low oxygen content. (Paragraph 0032, 0033)
DEPENDENT CLAIM 10:
Regarding claim 10, Naito et al. teach utilizing a spherical shape metal powder to produce sintered products wherein the powder has an average aspect ratio of from 1.0 to 1.25. (Column 5 lines 23-30; Column 5 lines 50-55; Column 6 lines 60-67)
DEPENDENT CLAIM 11:
Regarding claim 11, Naito et al. teach utilizing a spherical shape metal powder to produce sintered products wherein the powder has an average aspect ratio of from 1.0 to 1.25. (Column 5 lines 23-30; Column 5 lines 50-55; Column 6 lines 60-67)

DEPENDENT CLAIM 12:
Regarding claim 12, Lo et al. ‘172 teach the purity is at least 99.995 wt% metal. (Paragraph 0041)
DEPENDENT CLAIM 13:
Regarding claim 13, Lo et al. ‘172 teach wherein said average particle size is from about 0.5 micron to about 10 microns, or from about 5 microns to about 25 microns or from about 15 microns to about 45 microns or from about 35 microns to about 75 microns or from about 55 microns to about 150 microns or from about 105 microns to about 250 microns. (Paragraph 0032)
DEPENDENT CLAIM 19:
Regarding claim 19, Lo et al. teach ‘172 wherein said metal powder has at least one of the following properties: a. D10 size of from about 5 microns to 25 microns; or b. D90 size of from about 20 microns to 80 microns. (Paragraph 0032)
DEPENDENT CLAIM 22:
Regarding claim 22, Naito et al. teach the metal powder further comprises non-spherical metal powder. (Naito et al. teach almost spherical powder at Column 5 lines 23-30) DEPENDENT CLAIM 27:
Regarding claim 27, Naito et al. teach wherein said metal powder comprises from 75% to 99% by weight of said spherical metal powder and from 1% to 25% by weight of said non- spherical metal powder. (Column 5 lines 23-30)



DEPENDENT CLAIM 28:
Regarding claim 28, Lo et al. ‘172 teach wherein said spherical metal powder comprises at least two different size fractions based on average particle size. (Paragraph 0032) DEPENDENT CLAIM 29:
Regarding claim 29, Lo et al. ‘172 teach wherein said spherical metal powder comprises a first size fraction having an average particle size from about 10 microns to about 25 microns, and a second size fraction of from about 26 microns to about 45 microns. (Paragraph 0032)
DEPENDENT CLAIM 31:
Regarding claim 31, Andrzejak teaches plasma heat-treating a starting metal powder to at least partially melt at least an outer surface of said starting metal powder in an inert atmosphere to obtain a heat-treated metal powder, and b. cooling said heat-treated metal powder in an inert atmosphere to obtain said metal powder. (Paragraph 0032)
DEPENDENT CLAIM 32:
The difference not yet discussed is wherein the starting metal powder is tantalum powder.
Regarding claim 32, Lo et al. ‘128 teach utilizing tantalum starting powders as equivalence to tungsten starting powders.  (See Lo et al. ‘128 discussed above)
DEPENDENT CLAIM 35:
Regarding claim 35, Lo et al. ‘172 teach wherein said consolidating comprises compressing said metal powder to from about 80 to about 100% of theoretical density with compressive forces of from about 30,000 to about 90,000 psi. (Paragraphs 0040, 0047)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Lo et al. ‘172 by utilizing the features of Lo et al. ‘128, .
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. ‘172 in view of Lo et al. ‘128, Naito et al., Rasheed et al. and Andrzejak as applied to claims 1-4, 6-13, 19, 22, 27-29, 31, 32, 35 above, and further in view of Hass et al. (U.S. PGPUB. 2009/0214378 A1).
DEPENDENT CLAIM 33:
Regarding claim 33, Lo et al. ‘172 teach utilizing low oxygen content in powders. In the titanium powder it is below 500 ppm. It would follow that the tungsten powder should be at that low oxygen content. (Paragraph 0032, 0033) Hass et al. teach a nitrogen content for powder to be at least about 40 ppm. (Paragraph 0034)
The motivation for utilizing the features of Hass et al. is that it allows for adjusting the nitrogen content of the powder. (Paragraph 0036)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Hass et al. because it allows for adjusting the nitrogen content of the powder.
Response to Arguments
Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive.
The 35 U.S.C. 112 rejections have been overcome.
In response to the argument that the prior art does not teach tantalum or tantalum allow powders, it is argued that Lo et al. ‘128 teach the equivalence between Ta and W as discussed above.

In response to the argument that the apparent density is not discussed by the prior art, it is argued that Rasheed et al. teach an apparent density of 5 to 7.5 g/cc.  
In response to the argument that the prior art does not teach the particle size of D10: about 5 to about 25 microns or D90: about 20 to about 80 microns, it is argued that Lo et al. teach a particle size of 3-10 microns which overlaps the D10 range.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RMMarch 14, 2022